Me. Justice Wole
delivered the opinion of the court.
The appellant made an application 'to the District Court of San Juan for a writ of habeas corpus and that court after hearing the cause remanded the prisoner. The petition sets forth that the prisoner who had been proceeded against (pro-cesado) for two crimes against the internal revenue was sentenced in each case to the payment of $100 or an alternative punishment of one month; that'the. prisoner is in the municipal jail of Bayamón; and that his custody is illegal because the court exceeded its jurisdiction in not having heard the petitioner in the court room, either by counsel or in his own *386behalf and in not having heard any proof of defense of the prisoner. There were no briefs presented, -but there was oral argument, and we agree with the fiscal that the petitioner does not make out a prima facie case for release. At the hearing below the contention seems to have been that the prisoner was never duly cited in the original case but even if such had been made the ground of the application for a release we are not satisfied from the proof that the prisoner was in fact not cited or duly arrested as he himself admits that he had knowledge of the complaint. While a straightforward allegation .and-proof on the part of the prisoner even by his own uncorroborated testimony that he had never been cited might suffice to secure his discharge in a proper case, the character of the evidence before ns, as we have said, does not convince us that the prisoner Avas not duly convicted. The petition is deficient in another respect in that it does not exclude the hypothesis that the prisoner may have been heard although not in the court room.
It has not been properly alleged or shown that the prisoner is confined without due process of law and the sentence of the District Court of San Juan must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.